Supreme Court David C. McKinstry 1 impf with Johnsy [ McCarty ads. Joseph CompauJ
And the said David C. McKinstry as to the said Replication of the said Joseph Compau to the said sixth plea of him the said David Saith that the said Joseph by reason of any thing in that replication alleged ought not to have or maintain his aforesaid action thereof against him the said David, because he says, that before the time of the adoption of the said act entitled “An act regulating prison bounds” the said bounds by the said Joseph in his said replication set forth and described had not been laid off and assigned by metes and bounds around or adjoining the county gaol of the said County of Wayne by the Judges of the County Court of said County: and the said writing obligatory was taken by the *425said Sherwood deputy Sheriff as aforesaid under colour of his office as aforesaid and for the purpose aforesaid and is void in law and this he is ready to verify. Wherefore he prays judgment &c.—■
And as to the said Replication of the said Joseph to the said seventh plea of him the said David, he the said David saith that the said Joseph ought not by reason of any thing by him in that replication alleged to have or maintain his aforesaid action thereof against him the said David, because he says, that the said bounds by the said Joseph in his said replication set forth and described were not before the making and executing the said supposed writing obligatory laid off and assigned by metes and bounds around or adjoining the County gaol of the said County of Wayne by the Judges of the County Court of said County, as the said Joseph hath in his said replication alleged and of this he the said David puts himself upon the Country &c.
And as to the said Replication of the said Joseph to the said eighth plea of him the said David he the said David says, that the said Joseph by reason of any thing in that plea alleged ought not to have and maintain his action aforesaid thereof against him the said David because he says, that the said Jacob Smith did not to wit at the time aforesaid, pass over and depart from, and go out of the said prison limits and boundaries of the said County of Wayne in manner and form as the said Joseph hath in his said Replication alleged and of this the said David puts himself upon the Country &c.
Farnsworth & Goodwin Defts. Attys.